Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 1 of 27

AO 106 (Rev. 01/09) Application for a Search Warrant

 

FILED
NITED
UNITED STATES DISTRICT COUR ALBUS ATES DISTAICT Courr

for the » NEW MEXICO
District of New Mexico JUN 1 4
2019

In the Matter of the Search of )

(Briefly describe the property to be searched ) MITCH E LL R, ELF ER S

or identify the person by name and address) ) Case No. [ L hy r 23 1y CLE R K
7640 Central Avenue SE, Management Office, Room )

222, and Room 115, Albuquerque, New Mexico )
87108 more fully described in Attachment A )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the District of New Mexico (identify the person or describe property to
be searched and give its location): 7640 Central Avenue SE, Management Office, Room 222, and Room 115, Albuquerque,
New Mexico 87108 more fully described in Attachment A

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized): Evidence of, or contraband, fruits of, or other items related to the offense of Title 18 U.S.C. 1591(a)

(1)and (2), 1594(c), 1952(a)(3)(A), 1956(h), and Title 21 U.S.C., Sections 846 and 856(a), as
described in Attachment B incorporated herein by reference.
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ma evidence of a crime;
am contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of 18 U.S.C. § 1591 , and the application is based on these
facts: See attached Affidavit, incorporated herein by reference.

wm Continued on the attached sheet.

O Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

|
Muruga daw
\ Applicant's gignature

Morgan Langer, Special Agent
Printed name and title

 

Sworn to before me and signed in my presence.

Date: (g it] LOD

City and state: Albuquerque, NM

  

PUG

Judge ‘y sign ure

 

Laura Fashing, U.S% Magistrate Judge

Printed name and title

 

 
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 2 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

IN THE MATTER OF THE SEARCH OF
7640 Central Avenue SE, Management Office, Room 222, and Room 115, Albuquerque, New
Mexico 87108.

Described in Attachment A
Incorporated herein by reference

AFFIDAVIT OF SPECIAL AGENT MORGAN LANGER

I, Morgan Langer, being duly sworn, hereby declare and state as follows:

Your Affiant is a Special Agent with the Department of Homeland Security, Homeland Security
Investigations, hereafter referred to as HSI, and has been employed by HSI (and all its previous
incarnations) as such since June 1997. Your Affiant is currently assigned to the HSI office in
Albuquerque, NM where your Affiant is assigned to investigate individuals involved in the
trafficking of people including violations of Title 18, United States Code, Section 1591 and
1592. Your Affiant has worked many human trafficking investigations and has been trained in
the investigation of human trafficking cases by the Department of Homeland Security and other
governmental and non-governmental entities. During the investigation of these cases, your
Affiant has participated in the execution of search warrants and seized evidence of these
violations.

Your Affiant successfully completed approximately twenty weeks of Immigration Officer Basic
Training at the Federal Law Enforcement Training Center (FLETC). Your Affiant holds a
Bachelor’s Degree in Urban Studies from Rutgers University, and a Masters of Arts Degree in
Criminal] Justice from Rutgers University.

This affidavit is made in support of an application for a warrant to search 7640 Central Avenue
SE, Management Office, Room 222, and Room 115, Albuquerque, New Mexico 87108, as
described in Attachment A, incorporated herein by reference, and to examine the items, as more
particularly described in Attachment B, incorporated herein by reference.

This affidavit is based upon information your Affiant has gained through investigation, training
and experience, as well as information from other law enforcement officers whom your Affiant
believes to be reliable. Since this affidavit is being submitted for the limited purpose of securing
a search warrant, your Affiant has not included each and every fact known to him concerning
this investigation. Your Affiant has set forth only the facts that he believes are necessary to
establish probable cause to believe instrumentalities, fruits, and evidence of violations of Title
 

Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 3 of 27

18, United States Code, Section 1591 and 1956(h), Title 21, United States Code, Sections 846,
856(a) and 860(a) are located in 7640 Central Avenue SE, Management Office, Room 222, and
Room 115, Albuquerque, New Mexico 87108, as more particularly described in Attachment A,
incorporated herein by reference, and to examine items, as more particularly described in
Attachment B, incorporated herein by reference.

CURRENT INVESTIGATION

i. The Drug Enforcement Administration (DEA) was conducting a narcotics
investigation involving individuals residing at the Best Choice Inn, located at 7640 Central
Avenue SE, Albuquerque, New Mexico 87108. During the course of DEA’s Investigation, they
discovered numerous females engaged in commercial sex acts who were residing at the hotel.
They also determined that in addition to a high volume of drug activity, the hotel was facilitating
and profiting from the women’s commercial sex work. Upon uncovering this possible sex
trafficking activity at the Best Choice Inn, the DEA contacted HSI for assistance in the sex
trafficking part of the investigation.

Ownership, management, and employees of the Best Choice Inn

2. Based DEA’s research of law enforcement databases, the statements by sources of
information as detailed below, and other subpoenaed documents, it is believed that
Pregnashkumar “Pete” PATEL is the current owner of the Best Choice Inn. PATEL is also
believed to have been the on-site manager of the Best Choice Inn from approximately October
2017 to March 2018. Public records from the New Mexico Secretary of State show Rakshaben
“Rose” Patel, Pregnashkumar PATEL’s mother, is the registered agent of Saishivam Lodging
LLC. “Om” PATEL’s name is also listed on the LLC paperwork. Saishivan Lodging LLC also
owns the Rhodeway Inn, located at 1635 Candelaria Road NE, Albuquerque, New Mexico, as
well as a motel in Montgomery, Alabama. The Rhodeway Inn was documented as the principal
place of business for Saishivam Lodging LLC.

3. Your Affiant has recerved documents from the First State Bank in Scottsbluff,
Nebraska, which is the mortgage holder for the Best Choice Inn. Per a review of the mortgage
documents, the hotel was purchased by Rakshaben “Rose” Patel on or about October 6, 2017.
Rakshaben Patel and Pragneshkumar PATEL are both listed frequently in the loan documents
and are both parties to Saishivam Lodging LLC. The Loan Presentation Memorandum states
that Pregnashkumar PATEL also uses the names “Pete” and “Om.” Within that document, it
states that Pregnashkumar PATEL will move to Albuquerque and operate the hotel for his
mother.

4, Your Affiant conducted public record search through the New Mexico
Department of State and determined that Kamal BHULA is the registered agent of Omram LLC,

2
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 4 of 27

as of February 16, 2018. Omram’s principal place of business is listed as 7640 Central Avenue
SE, Albuquerque, New Mexico, which is the address of the Best Choice Inn. BHULA has been
the on-site manager of the Best Choice Inn since approximately March 2018, when it is believed
PATEL purchased an additional hotel in Alabama, and relocated there to manage that hotel.
BHULA has continued operations at the Best Choice Inn until the present.

5. On or about October 17, 2018, your Affiant obtained a list of employees from the
New Mexico Department of Workforce Solutions for the Best Choice Inn Doing Business as
(DBA) Omram LLC. On the list, there appears the names Kamal BHULA, Eddie HILL, Willie
HORTON and Jonathan CRAFT. Furthermore, bank records obtained from Bank of America for
account # 4390 0849 9132, show numerous payroll checks being paid to HILL, HORTON and
CRAFT.

6. On April 8, 2019, Your Affiant requested additional earnings and withholding
records from the New Mexico Department of Workforce Solutions. A review of the records
showed the following employees receiving earnings from Saishivam Lodging LLC, which is the
identified owner of the Best Choice Inn: Quarter 4 of 2017, Pragneshkumar PATEL earned
$8,000; Quarter 1 of 2018, Willie HORTON earned $288; Quarter 1 of 2018, Pragneshkumar
PATEL earned $3,000.

7. The following earnings records were attributed to Omram LLC, using the address
of 7640 Central Avenue SE, Albuquerque, which is the address of the Best Choice Inn: Quarter 2
of 2018, Kamal BHULA earned $9,000; Quarter 2 of 2018, Jonathan CRAFT earned $1,062;
Quarter 3 of 2018, Jonathan CRAFT earned $4,509; Quarter 4 of 2018, Jonathan CRAFT earned
$2,664; Quarter 1 of 2018, Willie HORTON earned $1,368; Quarter 2 of 2018, Willie HORTON
earned $4,451.50; Quarter 2 of 2018, Eddie HILL earned $576; Quarter 3 of 2018, Bmumika
Bhula (wife of Kamal Bhula) earned $2,880; Quarter 3 of 2018, Willie HORTON earned $4,527;
Quarter 3 of 2018, Eddie HILL earned $5,193; Quarter 4 of 2018, Bmumika Bhula earned
$6,720; Quarter 4 of 2018, Willie HORTON earned $3,087; Quarter 4 of 2018, A.L. earned
$2,880; Quarter 4 of 2018, B.L. earned $1,062.

8. As of October of 2018, Saishivam Lodging LLC was paying the mortgage for the
Best Choice Inn.

Sources of Information

9. On August 29, 2018, Your Affiant conducted an interview with a Source of
Information (SOI 1) who has engaged in prostitution and exotic dancing. SOI 1 has an extensive
knowledge of commercial sex work in Albuquerque. SOI 1 stated the following regarding the
Best Choice Inn: there are approximately 15 prostitutes working at the Best Choice, both in the
hotel and on the “track” (Your Affiant’s Note: In my training and experience, the “track” is a
stretch of east Central Avenue in Albuquerque which is known for high rates of street based
prostitution). SOI 1 said they are controlled by approximately six males who appear to SOI 1 to
be either dark skinned Cubans or African Americans. SOI 1 said the male in charge of the

tad
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 5 of 27

operation is a dark-skinned Cuban in his 40s who has green eyes. SOI | said some of the males
may be from Memphis, Tennessee or Miami, Florida. The prostitutes have a quota to meet each
day and are locked out of their rooms until they meet and pay their quota. The male controllers
also provide the females with narcotics in exchange for their quota money. SOI | stated the
females are also provided with their rooms in exchange for the quota.

10. On October 17, 2018, Your Affiant conducted an interview with an identified sex
trafficking victim in another unrelated investigation. The victim will be identified as P.M. P.M.
stated the following regarding the Best Choice Inn: “Rocky”, who is of Indian descent, is the
owner/manager of the hotel. “Rocky” was later identified by law enforcement as Kamal
BHULA. He charges prostitutes $101.50 per night while all other customers are charged
$51.50. “Rocky” also enforces a $10 charge for all “johns” who go to the prostitutes’ rooms
(Your Affiant’s Note: in my training and experience, a “john” is a sex worker’s
customer). “Rocky” has at least two lookouts for “johns” that he employs. P.M. identified the
lookouts at African American males known as “Eddie Hill” and “Wayan.” Law enforcement
suspects ‘““Wayan” could also be the pronunciation for the initials “YN,” and later identified this
individual to be Johnathan CRAFT. “Rocky” also alerts the prostitutes in the hotel if the police
are looking for them and then hides them in the hotel office. “Rocky” lives at the hotel with his
wife and children. They live in the room directly next to the office. P.M. described the previous
hotel manager as being another Indian named “Peter”, who conducted the same type of
business. P.M. stated “Peter” left the hotel approximately seven to eight months prior to this
interview. P.M. said the other hotels along the “track” have banned the prostitutes from staying
at them and the Best Choice is the only one that will rent to them. P.M. said the hotel is “filled
with prostitutes”.

11. On October 29, 2018, Your Affiant conducted an interview with another SOI
(SOI 2), who stated that Willie HORTON is definitely employed at the Best Choice Inn and
“Rocky” is his supervisor. SOI 2 knows this because he/she is personal friends with HORTON
and identified him from a photo that Your Affiant showed SOI 2.

12. OnJanuary 18, 2019, Your Affiant met with another SOI (SOI 3) who stated that
Willie HORTON resides at the hotel with his girlfriend, T.G. SOI 3 said that HORTON and
T.G. live in a room on the second story on the top right corner. SO] 3 said that HORTON is a
manager at the hotel. SOI 3 was concerned that HORTON is sex trafficking T.G. Your Affiant
positively identified T.G. from her Facebook page, which is in her true name. SOI 3 said that a
narcotics dealer lives at the hotel and his street name is “Big Man”. SO] 3 said that “Big Man”
took money from SOI 3 because of illegal narcotics that he provided her. “Big Man” extracted
money and commercial sex acts from SOI 3 because of the alleged drug debt that she owed. SOT
3 lived at the hotel for approximately the month of December 2018. The room she lived in was
registered under Jonathan CRAFT aka “YN” or “Wayan”. SOI 3 was charged more for her room
than other sex worker tenants because she refused to engage in commercial sex acts with
CRAFT. While staying at the hotel, SOI 3 was performing sex work the entire time. SOI 3 said

4
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 6 of 27

a Middle Eastern male owns the hotel and she knew him by the name “Rocky”. SOI 3 was
shown a photo of Kamal BHULA and confirmed that it was “Rocky”. SOI 3 stated that BHULA
upcharges the sex workers’ rooms by $10 to $15 per customer who visits the rooms and also
charges “rent” on the rooms and if that “rent” is not met, the sex workers are locked out of their
rooms.

13. On January 28, 2019, Your Affiant met with another SOI (SOI 4). SOI 4 has
extensive knowledge of the Best Choice Inn and its operations. During the meeting, she
confirmed that Kamal BHULA is the owner/manager of the hotel, whom she knows as “Rocky”.
She also confirmed that “YN” and/or “Wayan” and “Will” also work at the hotel, as do two
sisters who are sex workers named B.L. and A.L. The sisters receive a discount on their rooms
for working at the hotel. SOI 4 went on to say that she does not think “Will” still works at the
hotel. SOI 4 confirmed the $10 fee by “Rocky” and/or “YN” for visitors to the hotel rooms.
SOI 4 also confirmed that sex workers are locked out of their rooms if they do not meet their
room “rent” and do not have access to their personal belongings until the “rent” is met. The sex
workers are then forced to perform commercial sex acts along east Central Avenue in
Albuquerque or in customers’ vehicles. SOI 4 said she once personally witnesses “YN”
physically abuse two sex workers who he accused of not paying the room visitor fees. The
physical abuse incident occurred approximately three months before this meeting. “YN” struck
the two sex workers with closed fists and kicked them. The beating was so severe, that “YN”’s
father, who is known as “OG” and also lives at the hotel, had to intervene to stop the beating.

14. On March 8, 2019, Your Affiant met with SOI 4. SOJ 4 said that she frequents
the Best Choice Inn and has a very good friend who had been living there and working in the
office. SOI 4 went to the Best Choice Inn approximately two weeks before this meeting and
asked “Rocky” how much it would be to rent a room. “Rocky” responded $57 per night. SOI 4
informed “Rocky” that she would be “working out of it”. SOI 4 said that “Rocky” is the “top
boss” at the hotel and has the power to hire and fire employees. SOI 4 confirmed that visitors to
the motel rooms are charged $10 per visit. SOI 4 said that “YN” and “Will” act as lookouts for
“Rocky” to identify visitors for “Rocky”. SOI 4 said that “Will” is still living at the hotel but
does not work there anymore. SOI 4 said that two sisters who are sex workers also work in the
hotel office in exchange for room fees. They are B.L. and A.L. SOI 4 said B.L. was thrown out
of her room by “Rocky” approximately three to four days before this meeting because she owed
money. SOI 4 stated at the time of the interview B.L. was locked out of her room and homeless.
SOI 4 said the room number that B.L. was in was 216 or 217 and that her personal belongings
were still in the room and she did not have access to them. SOI 4 said that B.L. is extremely
sick, possibly from using poisoned narcotics. SOI 4 said that sex workers who are locked out of
their rooms and do not meet the amount to regain access have their belongings collected by hotel
employees and placed in a room on the top floor of the hotel on the far north side. The items are
then resold to other women who need them. SOI 4 stated she herself had purchased items from
that room.

15. On May 24, 2019, HSI Task Force Officer (TFO) Bryan Covington conducted an

 

 
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 7 of 27

interview with an SOI that will be referred to as SOI 5. SOI 5 has been a resident at the Best
Choice Inn for approximately 18 months and works as a prostitute out of the hotel. (Note: The
following are direct points from the interview TFO Covington conducted as well as his own
training and experience.)

16. SOI 5 stated that individuals at the Best Choice Inn operate in a way that exploits
girls working in the commercial sex industry by taking portions of their money. If person hosts a
date, or a commercial sex act, in their room at the Best Choice Inn she is then required to pay
$10 to management and if the date comes after 10pm then they are required to pay $50 per date.

17. | SOI5 stated that the following individuals enforce the exploitation at the hotel
and/or work there: YN (Jonathan Craft), Rocky (Kamal Bhula), Big Man (Gregory Weightman),
OG (James Eubanks), Ashley (Ashley Langston), and Will (Willie Horton). SOI 5 also referred
to this group of individuals as “they” throughout the majority of the interview. TFO Covington
clarified that when SOI 5 mentioned “they” she was referring to all or some of the above
mentioned names.

18. | SOI5S stated that the rent she is charged for her room is inflated. SOI 5 typically
pays between $200-$300 per day for her room while those not engaged in prostitution pay a
standard rate. If SOI 5 does not pay on time she is then charged late fees that are unreasonably
high. SOI 5 referred to this as being bond by an unrealistic debt. If SOI 5 does not pay her daily
room rate and late fees she is then locked out of her room until she can pay the required amount.
During this time SOI 5 is denied access to her personal belongings in her room. SOI 5 knows her
only option to earn the required amount of money is to work on the “track,” or on Central Ave.
working as a prostitute. SOI further advised that after an undetermined amount of time without
paying their required fees the management at the hotel will seize their belongings and sell them
out of the hotel. SOI 5 advised room 222 is where items are stored and room 115 is where items
are sold.

19. SOI 5 stated that due to the recent New Mexico State Police (NMSP) surge in the
Southeast portion of Albuquerque “they,” referring to Craft, Horton, Weightman, and Langston,
are requiring the prostitutes to stay in their room. The prostitutes are then required to have dates
come to their room only. SOI 5 stated that the reason for this requirement is so the prostitutes do
not get stopped and/or arrested by NMSP.

20. SOI5 advised that “johns,” or those looking to purchase commercial sex, know
that there prostitutes who frequent the Best Choice Inn. SOI 5 added that if a “john” comes to the
hotel seeking to purchase sex then Craft will arrange a date for them. Craft will ask what the
“Sohn” is looking for then he will see which female is available and direct the “john” to that
specific female’s room.

21. | TFO Covington asked SOI 5 if uniform police officers frequent the Best Choice
Inn often in which she advised they did. SOI 5 also stated that if law enforcement come to the
hotel then she and others in the hotel are notified. TFO Covington asked SOI 5 how she and
others are notified in which she reported that the landline phone in their hotel room will ring with
a certain ringtone. The ringtone is one that only sounds when someone from the office calls. SOI
 

Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 8 of 27

5 added that the only time someone from the office calls is when police are present on the
premises.

DEA Investigation
22. On October 31, 2018, Your Affiant conducted an interview with the DEA

undercover agent (UCA) who has participated in a number of undercover operations at the Best
Choice Inn. The UCA identified Kamal BHULA as the authority figure at the location with
Jonathan CRAFT, aka “Wayan”/” YN”, as his number two figure or lieutenant. The UCA also is
familiar with Willie HORTON, and knows him as a trafficker who operates from the motel and
was residing at the motel as of October 2018. The UCA relayed the following information:

23. On August 17, 2018, the UCA met with a female who identified herself as
“Armani”. Your Affiant has since positively identified ““Armani” as sex trafficking victim P.M.
who was referenced earlier in the affidavit. P.M. stated that she pays the rent to her room to
Kamal BHULA AKA “Rocky” and that she and other sex workers are charged $10 extra by
BHULA and other employees for each customer who visits their rooms for the purpose of
commercial sex acts.

24. On that same day, the UCA was introduced to “Rocky” by “Armani” (P.M.).
While in the presence of the UCA, “Armani” asked “Rocky” what amount of money she owed
on her room. “Rocky” consulted several documents which were located in the management
office where this meeting took place. After consulting the documents, “Rocky” informed
“Armani” that she owed approximately $81 for the room debt. The UCA then paid “Rocky”
$100 and informed him that he would be returning to the Best Choice Inn and paying future
room debts. On August 31, 2018, The UCA paid “Rocky” $150 to cover “Armani’s” room debt,
which was calculated to be $104 by “Rocky”. “Rocky” explained to the UCA that late charges
are assigned to rooms depending upon when tenants paid their rent. The UCA confirmed with
“Rocky” that “Armani” is charged a fee per visitor to her room. The UCA explained to “Rocky”
that he did not want “Armani” charged for his visits. “Rocky” recorded the UCA’s undercover
name in “Armani’s” room ledger and said “Armani” would not be charged for future visits from
the UCA. “Rocky” said room rent was due by 11:00am each day. “Rocky” went on to explain
that if visitors were in “Armani’s” room for an extended time period, then they would be
charged. “Rocky” said they can only charge when they see the visitors. During this interaction,
“Rocky” was in the management office. The UCA observed the documents referenced were kept
in the office.

25. On September 12, 2018, the UCA was informed by “Armani” that she had been
“kicked out” of her room at the Best Choice Inn due to being behind on her rent. The UCA
spoke with “Rocky” and inquired as to how much money “Armani” owed on her room. “Rocky”
again checked some ledgers and told the UCA that she owed $102. The UCA observed several

$10 bills attached to the room ledgers with paper clips, including to “Armani’s” room ledger.
The UCA paid “Rocky” $150 for “Armani’s” debt. “Rocky” stated that “Armani” would owe

 
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 9 of 27

$13.50 for the following day, due by noon. The UCA asked “Rocky” if that amount stays the
same if “Armani” does not have any “dates” before noon. “Rocky” applied in the affirmative
and further explained that “we try to help the girls” and that short visits or visits that are not
observed are not charged. However, extended visits, such as one to two hours, would be charged
the fee. “Rocky” also confirmed that the charge is $10. The UCA observed the ledgers
referenced were kept in the management office.

26. On February 6, 2019, the UCA rented room 204 at the Best Choice Inn. While
speaking with BHULA in the management office of the Best Choice Inn, BHULA told the UCA
that that room was next door to “Will’s” room and that it would be noisy because “Will” receives
frequent visitors to his room. (Your Affiant’s Note: “Will” has been previously identified as
Willie HORTON). The UCA observed numerous substandard conditions in room 204, to
include large holes in the bathroom door, a sprinkler attached to the wall via duct tape, a missing
dresser drawer, broken fixtures on the wall, torn curtains, a plugged peep hole on the door and
badly stained carpet. While standing outside room 204, the UCA observed vehicles arriving in
the hotel parking lot and female tenants of the hotel exiting from rooms to the meet the drivers of
the vehicles. In several instances, the female tenants entered the vehicles and departed the

property.

27. At one point, the UCA observed a female walk into the parking lot of the hotel
from Central Avenue. The female walked to the hotel office window at the same time as the
UCA. The female rang a doorbell and BHULA appeared. The female asked BHULA how much
money she owed and then began to count of several $20 bills (the UCA could not hear BHULA’s
responses). The female asked BHULA if she was still locked out of her room and if her
belongings were still in the room. BHULA, aka “Rocky” appeared to answer her question, but
his specific response was not heard by the UCA. The UCA observed “Rocky” to be in the
management office during this interaction.

28. On March 4, 2019, the UCA spoke with a female who identified herself by her
first name beginning with the letter A, and who was working in the hotel office. Your Affiant
later showed the UCA a photo of A.L., who is a known sex worker, and the UCA said that is the
same female who was working in the office on March 4, 2019. The UCA requested room 204 to
rent for a week and A.L. responded that BHULA has a rule that rooms 201 to 207 cannot be
rented for more than three nights at a time. The UCA rented the room for three nights. A.L.
went on to explain that BHULA has moved out of the hotel and now lives in a house and only
works at the hotel from 6:00am until 2:00pm.

29. | When the UCA approached room 204, the UCA observed a sign posted on the
outside of each room door stating that if any money was owed at checkout time (11:00am) or if
the tenant was late in paying additional rent, the items in the hotel room would be confiscated by
the hotel and disposed of. The UCA also observed the same activity as before of females exiting
hotel rooms and entering vehicles which had pulled into the hotel parking lot. Several females

 

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 10 of 27

then departed the property in the vehicles.

30. On March 5, 2019, the UCA entered the hotel office and observed a stack of room
ledgers on the counter. Several of the ledgers had U.S. currency attached to them and there was
also a large pile of various denominations of U.S. currency. BHULA told the UCA that he was
now renting a house in the Northeast Heights section of Albuquerque and worked at the hotel
from 6:00am until 2:00pm daily. BHULA said he moved from the hotel in order to keep his
family (his wife and small child) away from the violence and the unpleasant people in and
around the hotel. BHULA said that if he was not physically at the hotel, then “YN” is in charge.
(Your Affiant Note: “YN” has been previously identified as Jonathan CRAFT by the UCA and
several SOIs). Later that day, BHULA explained that he does not rent rooms 201 to 207 for
extended periods because he wanted to keep the “riff-raff’ away from the hotel office area.

31. | BHULA then called CRAFT to the office to meet the UCA. The UCA told
BHULA and CRAFT that he expected several visitors and CRAFT pointed to a sign taped to the
office window which stated that each visitor to a hotel room would incur a charge. CRAFT then
went on to explain that if the UCA paid $20 that would satisfy the visitor upcharge for that day.
The UCA attempted to hand CRAFT a $20 bill but CRAFT pointed to BHULA and said “pay
him.” The UCA then gave the $20 bill to BHULA. Later, after CRAFT had left, BHULA
returned the $20 bill to the UCA and explained that the UCA would not have to pay the visitor
upcharge even though other guests of the hotel did have to pay. Later that day, CRAFT
explained to the UCA that he was always present at the hotel and it was his responsibility to
maintain order and monitor activities at the hotel.

32. On March 6, 2019, the UCA observed CRAFT arrive at the hotel in a black
Mercedes. CRAFT then went to a room on the second floor of the hotel that the UCA could not
identify. CRAFT was in the room for a period of time and then exited. After exiting, CRAFT
yelled to the UCA that he should call him and that his telephone number is 505-717-9828.

33. On March 8, 2019, the UCA asked BHULA if it would be acceptable if a “girl”
could use his room when he was not present. BHULA said it was permissible as long as
BHULA knew who she was and had her name on the UCA’s room ledger. The UCA said the
“girl” would likely have several visitors and she would be “taking care of business”. The UCA
asked BHULA if he could pay her visitor fees and BHULA responded “yes”. The UCA asked if
CRAFT kept track of visitors (for paying fees) and BHULA responded “yes” again. This
interaction when BHULA was in or near the management office.

Calls for service to the Best Choice Inn

 
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 11 of 27

20. On April 9, 2019, Your Affiant received an analysis of calls for service from the
Albuquerque Police Department at the Best Choice Inn. In 2017, there were 131 total calls for
service, in 2018 there were 125 calls for service. From January 2019 to March 2019, there were
17 calls for service. Several times in 2018, responding officers made contact with the
management at the Best Choice Inn. While the managers were not always readily identified in
the reports, responding officers did document contact with BHULA, HORTON, and PATEL’s
suspected wife.

34. On May 6, 2019, Your Affiant was notified by DEA Task Force Officer (TFO)
Matt Hoisington that the Albuquerque Police Department (APD) received a call for service at the
Best Choice Inn. The call came in on May 5, 2019 and APD was dispatched to the Best Choice
Inn on May 5, 2019. The nature of the call was a 911 call saying that all the females at the hotel
were being drugged and forced into sex trafficking.

35. APD Police Officer Franco was dispatched and he made contact with Kamal
BHULA at the front desk. Officer Franco requested a list of all currently occupied rooms by
females. BHULA provided him with a list of fifteen rooms. BHULA told the officer that he
only had 22 guests the night prior. It is observed in lapel video that BHULA is referencing a
computer in the management office as he is assisting Officer Franco.

36. The officer proceeded to knock on every door of the hotel and found an additional
eleven rooms were occupied which BHULA had not disclosed. The officer was able to identify
sixteen subjects in the rooms, eight of which had active state arrest warrants, two of the warrants
were for felonies. In his training and experience, the officer believed that the hotel is used
primarily for narcotics dealing and prostitution. He also estimated that almost the entire hotel
was occupied, despite BHULA’s report of only having 22 guests. In his training and experience,
the officer believed the majority of the females that he encountered were either under the
influence of narcotics and/or had males in the rooms with them who they could not immediately
identify, as is consistent with sex work. While the officer was knocking on the room doors, he
observed two males exit their rooms at the hotel and sit in cars, observing the officer as he
conducted his welfare checks. In his training and experience, the officer believes that the males
were conducting counter surveillance. The officer was not able to make contact with several
occupied rooms as the individuals inside would not answer the door.

37. | Room 114 appeared to have a kicked in door. The officer made entry to room
114 as he was concerned about the welfare of anyone inside. There were no occupants of the
room and the door was kicked in. The officer entered the room and observed a large amount of
lingerie, perfume and makeup products. Room 114 had been occupied by Ashleigh Langston as
she stated that to the officer during their encounter in the hotel office. Additionally, another
guest of the hotel stated that room 114 is occupied by the female who works in the office. The
officer encountered a female in room 216 and she had a visible bleeding puncture wound in her
wrist consistent with intravenous narcotics use and there was a needle cap on the floor near her
foot.

38. The following is an analysis of the room occupants that the aforementioned

10
 

Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 12 of 27

officer encountered at the Best Choice Inn on May 5,2019 and information regarding the
occupants of the rooms gathered by Your Affiant.

Room 118 —F.G., year of birth 1981. Multiple arrests for narcotics violations, auto
burglary and robbery.

Room 110—B.S., year of birth 1960.

Room 114-—A.L., year of birth 1987. A.L. is previously identified by Your Affiant in
this warrant as a known sex worker (according to SOI 4) and working in the hotel office
(by SOIs 2 and 4). A.L. has arrests for stolen vehicle offenses and lists the hotel as her
address on her driver’s license.

Room 107 — X.A., year of birth 1989. Arrests for narcotics violations, stolen vehicle
offenses, fleeing a law enforcement officer, battery, criminal damage to property,
providing alcohol to minors and contributing to the delinquency of a minor.

Room 107 — Alex Eckford, year of birth 1949. Arrests for larceny, resisting arrest, auto
theft, burglary, robbery, criminal sexual penetration, credit card fraud, forgery,
embezzlement and narcotics violations.

Room 108 — C.B., year of birth 1971.

Room 120 — J.H., year of birth 1993. Arrests for breaking and entering and resisting
arrest.

Room 122-S.A., year of birth 1985. Arrest for narcotics violations.

Room 122 —S.A., year of birth 1987. Arrests for assault and promoting prostitution.
Room 116-—A.M., year of birth 1992. Arrests for narcotics violations, stolen vehicle
offenses, and aggravated assault. Your Affiant had previously identified A.M. as a
possible sex trafficking victim in the Adonis BAKER investigation, which is ongoing.
BAKER and other co-conspirators have been indicted in federal court for sex trafficking
and other related charges.

Room 116 —B.N., year of birth 1983. Arrests for stolen vehicle violations, narcotics
violations, prostitution, battery, harassment, resisting arrest, kidnapping, bribery of a
witness, felon in possession of a firearm, stolen property offenses, breaking and entering,
robbery, larceny and abuse of a child.

Room number unknown (possibly room 216) — M.E., year of birth 1986. Arrests for
robbery, stolen vehicle offenses, concealing identity, narcotics offenses and shoplifting.
Room 221 — Jonathan Guion, year of birth 1978. Arrests for theft, assault, sexual assault,
resisting arrest, indecent exposure and narcotics offenses.

Room 225 — V.S., year of birth 1973. Arrests for shoplifting, forgery, prostitution,
narcotics offense and resisting arrest.

Room 118 —R.L., year of birth 1992. Arrests for narcotics offenses, resisting arrest,
stolen vehicle offenses, tampering with evidence, stolen property offenses, prostitution.
On February 6, 2019, Your Affiant and other law enforcement officers conducted a
human trafficking outcall operation. (Your Affiant Note: an outcall operation is when
potential sex trafficking victims are lured to a law enforcement controlled location,

11
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 13 of 27

usually a hotel, and offered assistance and debriefed for information on potential
traffickers). During this particular operation, a sex worker was brought to the law
enforcement controlled location. The sex worker, identified for the purpose of this
affidavit as A.T., said that a sex trafficked female named [R.] walks the “track” in
Albuquerque. She said [R.] has a little white dog who she walks with, is heavy set, and is
light-complected with glasses. [R.] is being trafficked by her boyfriend, possibly out of
the Best Choice Inn in Albuquerque. APD Detective Anderson was questioned about
[R.] and he produced a photo of R.L., date of birth 05/28/1992. A.T. was shown the
photo and confirmed that is the female she was reporting.

On line reviews of the Best Choice Inn

39, On February 27, 2019, Your Affiant conducted an online Google search of the
Best Choice Inn seeking reviews of the hotel. Your Affiant located the following Google
reviews, which are a collection of reviews from other sites, such as Expedia, Trip Advisor, Yelp
and others. The following reviews are available online for public consumption:

Mr. Grumpy VS
Ke amonth ago on G Google

| visit a friend who happens to stay there on three different occasions. every time i
visited there where shots that rang out 1. from the top floor walkway 2. from a guy
chasing another through the parking lot shooting carelessly at him 3. from a room to a
vehicle hitting a man in the leg, where his friends picked him up and carried him to a
car and sped off. The worse part was the police did not come in any of these shootings.
The place is full of drug dealers and users and hookers, good luck not getting poked by
a use needie left in the rooms!

1@ Like

aol Dionna Dominguez 15

i 7 months ago on G Google
Super weird and sketchy people there, you can see people getting high on the stairs,
and there is NO security.. There's almost always a fight going on in the parking lot, and
when | went there my last time with my 3 year old son to visit our relative, we were
stuck there from around 9:00 P.M to 3:00 A.M, because there were police blocking the
entire entrance and exit because someone got their room raided for drugs.. Its a
SUPER ghetto place, if anyone should come here and you have children, DON'T
BRING YOUR KIDS.. It's so unsafe and also very unsanitary.. There are used needles
just thrown all over the parking lot and the stairs, and no security.. Also, the staff are
really hateful.. So yeah, | really really don't recommend this ghetto, sketchy and
unsanitary motel to anybody.

i& Like

12

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 14 of 27

Joe Savage 3/5
a year ago on G Gaagle

Piace is 260 a week and not very friendly or not very good spot ... Lots of drug adicts
and prostitution going on

1&

Expedia reviewer 1.0/5.0
6 months ago on @ Expedia.com

Horrible place to stay the staff was terible and rude. Alot of prostitutes around the
area and the staff was trying to captilize on this by charging the prostityies more. Also
encouraging more prostitutes to stay and work. So many ...

 

R n Expedia.com
Jennifer Tidwell 5
14 months ago on & Goagle

&

DO NOT go here, unless of course you're looking for a prostitute and/or a drug dealer.
| have NEVER been more terrified in my life than when ! went here to check in with my
3 children! { did NOT stay! NOT FAMILY FRIENDLY!

1@ 3

Robby Line Ws
B months ago cn & Google

it wasn't very nice.prostitution rapid. Drugs in the pstwsys. Police are evar where. I'll
never slat there again.

Georgle Gurule 15
1* months ago on G Googie

Disgusting, roaches the manager is a hustler and will charge you ten dollars just to visit
someone on the property. Random drug addicts everywhere not that | hate them. But
it's a very dangerous place for those who are not from there or don't know what their in
for.

ii 4

Kyle Cochran 2/5
5 months ago on & Google

Not a very good Motel to stay in and | cid not enjoy it druggies all around

1& Like

13

 
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 15 of 27

Dakota Miller 3/5
a year ago on G Google

Alot of drug traffickers. Homelessness is also a problem.

1 Like

Randy Werito 15
? years ago on & Google

Homophobic and Prejudice!

| will never stay there again! | checked in and a couple of hours later the security guard
knocks on the next door room door to tell the neighbors that their is a “F%$(%n F@G!"
next door to them! As the night goes on, a friend who was staying with me came back
from seeing a another friend. We were than told to leave because they saw people
climbing the fence to the property... Mind you, that earlier our neighbors got bitched at
for cheating someone for drugs... Really??? Explain this???

| called the next day for a refund, and got hung up on!!
How PROFESSIONALIU

NOT EVEN WORTH A STARIM!
1@ 3

Aloxel Pears WS
& months ago on & Googie

Drug infested dump.

iw Like
trene Jaramillo 5/5
11 months ago on G Google

Greal prices on spices!!
if Like

Alexis Baros V5
10 months ago on G Googie

Alot of drugs and prostitution
i@ Like

Eduardo Rulz 5/5
i1 months ago on G Google

Dope House Records ;}

14

 
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 16 of 27

Review of P.M.’s cellular phone

40. On October 5, 2018, HSI Task Force Officer (TFO) Bryan Covington seized a
black Cricket cellular telephone that was in the possession of a sex trafficking victim previously
identified in this affidavit as “Armani,” or P.M.. TFO Covington obtained a federal search
warrant for the cellular telephone and the telephone was searched on December 14, 2018. The
following pertinent text messages were located: (Your Affiant’s Note: The following are direct
copies of the text messaging with interpretations by TFO Covington based on his training and
experience. Note that TFO Covington, and not this affiant, is referring to his own training and
experience when stated below. However, this affiant agrees with TFO Covington’s
interpretations of the text messages.)

41. On 7/21/18, phone number 505-228-1885, text P.M. the following:

“What’s your rates”

P.M.: “80 qv 120 bh 150 full hr’

“What part of town”

P.M. : “7640 central ave se abq nm 87018”
“Ok too much 5,0 there”

Based upon my training and experience this conversation is in reference to an individual
contacting P.M. in order to arrange a commercial sex act. P.M. provides her prices which would
be $80 for a quick visit (approximately 15 mins), $120 for a half hour, and $150 for a full hour.
P.M. also informs the person that she is located at 7640 Central Ave., which is the Best Choice
Inn. The person responded mentioning there are too many “5,0” there which commonly is a
reference to police.

35. On 08/09/2018, P.M. texts “Wyann” (Jonathan CRAFT) at 505-717-9828, and
said:

“Im so sorry boo i just stRted getting blown up and i am in debt 400$”
“Im so sorry i feel horrible we can stikl do our thang but gota b kinda fast”

Based upon these messages it appears P.M. is in debt of some sort.

36. On 8/20/2018, P.M. texts CRAFT and says:

P.M. “T really want to get a different room i cant fucking do this anymore”
CRAFT “ Ok I got u”

P.M. “Im getting kicked out i gave Gaige the money to pay my room this morning
he has never done something like this”

P.M. “I dont want any drama rocky is going to kick me out of the hotel if i ask for
a new room he told me hes tired of the drama”

15

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 17 of 27

CRAFT “Ok just stay I that room til tomorrow and I'll have u moved”

P.M. “Ok cool”

P.M. “Idk what rocckies talking about im never in the mix and i dont even tell
anyone wats going on”

CRAFT “He deals with everyone drama bae”

P.M. “I know IJ dont want to end up in sarah and lyndsys situation because i cant
stay in any of these hotels on central so im just going to ignore this fool and make
money the last thing i want is to end up homeless for sum dum shit”

P.M. “Thankyou for everything i promise ill pay u for rent asap”

This conversation confirms that CRAFT is in some sort of manager position at the hotel,
and has the ability to collect dues for residing at the hotel and the ability to change people’s
rooms if needed.

On 8/21/2018, P.M. sends a text to CRAFT:

P.M. “Your working thr hotel tonight”
CRAFT “Yes”
CRAFT “Dude dont have any $$...”

Once more, CRAFT is known to work the hotel in a managerial position.

On 8/21/2018, phone number 505-435-7972 discusses with P.M. about coming to

meet her for a “date.” The following conversation occurs:

P.M. “R u sure your coming”

Other “Sorry it’s not you I pulled up and I don’t like the feel of that hotel in my
car will get broken into”

P.M. “No it wont all those guys r security”

P.M. “:they are watching the vehicles 24 7 ican even sneak anyone in without
getting charge 10$ they are always watching”

Based upon this conversation and my knowledge of this case, all “dates” are required to
pay a visitor’s fee, usually $10. P.M. also mentions that the “security” guys are always watching.
This is common at the Best Choice Inn. The individuals, such as Craft, who works for Rocky, are
continuously watching the parking lot ensuring they receive cuts from the earnings the girls

On 8/21/2018, the DEA UCA messages P.M.:

UCA “Hey girl how are uv”
P.M. “Not very good how are u”

16

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 18 of 27

P.M. “I dont have my rent im getting kicked out n im sick I got 800$ stolen from
me im fucked”

UCA “Im sorry girl. I had to go to colorado to help my bro with some of that
other work i told u about. Do u have a place 2 stay? When i get back i can chat
with rocky.

P.M. “Besides that whats up u ok did u need anything”

P.M. “Ok thanku”

UCA “Are u staying someplace else? U ok?”

UCA “Girl u ok?

P.M. “No im just sitting outside”

UCA “Girl im sorry”

UCA “Call?”

UCA “And who stole it?”

P.M. “Just a fuckin trick i didnt call”

Based upon this conversation and upon my interaction with the UCA, I know that P.M.
had money stolen from her and was unable to pay the inflated rate that she was being charged to
stay at the hotel.

40.

On 8/22/2018, P.M. texts CRAFT:

P.M. “Im doing adate and then illb down to pay u”

P.M. “If your outside and u see sabrina or freddy going tomy door tell them no im
working”

P.M. “Fuck im sorry i didnt mean to send that im sorry babe everyone has fucking
bounced out im going to walk right now i promise i got u”

P.M. “Ive hsd 2 dates just come and they didnt want to pull into the hotel because
their fucking scared bitched omg im gettting frustrated are you ok love is that you
yelling outside?”

P.M. “I reallyneed some clear”

Based upon my knowledge of this case, I know that P.M. is required to pay CRAFT an
inflated amount of money for rent at the hotel. P.M. expresses her concern of not having enough
“dates” and says she is “going to walk.” When those engaging in commercial sex at the hotel are
not able to pay the proper amount of money they are forced to go “walk the track.” Also, P.M.
telling CRAFT that she needs “clear” shows that Craft has the capability of obtaining
methamphetamine.

41.

On 8/22/2018, P.M. texted 505-592-8100 who is saved in her phone as OG. OG

was identified by SOI 4 as “YN’s” or ““Wayan’s” father. Law enforcement has identified OG as
James Eubanks. The following conversation takes place:

17

 
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 19 of 27

P.M. “ Honestly i missed that date last night the cueban that your son was talking
about drove out of the parking lot wwhen i was walking up im sorry babe i should
have told ui waz in hurry its my fault but im going to have the money very soon
please dont b mad im sick so trustme im going to make tha cash asap promise!”
P.M. “Hey babe can i go see you please i have some money for you”

Based upon my knowledge of this case I know that Eubanks is also one that collects
money at the hotel from prostitutes who owe inflated rates.

42. On 08/22/2018, the UCA checks in with P.M. and the following conversation
takes place:

UCA “Hey girl u back in ur room?
P.M. “Nope im locked out im so behind but im working my ass today im not
staying outside again ill fucking die”

Based upon the information gained by agents and the UCA, P.M. is locked out of her
hotel room due to her not making enough money to pay the inflated rates placed on her. P.M. is
working the track trying to earn enough money to get back into her room where her belongings
are. The hotel management will not allow P.M. to access her belongings until she earns enough
money.

43. On 8/23/2018, P.M. receives a message from 505-261-3225 and the following
conversation takes place:

Other “I’m getting my dick sucked you wanna go next?”

P.M. “Yeah”

Other “Cool I’Il be finished in 30 min let me know when your ready”

P.M. “Im ready”

Other “Ok I’m almost finished where am I picking you up”

P.M. “On central and charlestonn im getting kicked out of my hotelcan i do
anytbung extra for you i need to mak00 $”

P.M. “100$ or at least 80$ if ilose my hotel im goibv to be so fucked im going to
loseall of my stuff’

Based upon this conversation I know P.M. was close to having her belongings seized by
the hotel and not being allowed to have them back. A male subject is soliciting P.M. for sex. She
is very adamant that if she does not make enough she will be kicked out of the hotel and even
offers to do extra sex acts for more money so she can stay in her hotel.

44. On 8/23/2018, P.M. texts Jonathan CRAFT, aka “YN” or “Wayan.”

P.M. “Is thrre anyway you can sell me a little bit of weed i have like 3 dollars”
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 20 of 27

Again, this shows that CRAFT is a main target when it comes to the trafficking of
narcotics.

45. On 8/25/2018, P.M. texts a female whom agents identified as SOI 4 and says:

P.M. “I can’t wills being a little bitch he said until we pay our room that if he see
me un anyone elses room hebis goingbto charge them 30 bucks”

Based upon my knowledge of this case, Will is identified as Willie HORTON.
HORTON is also a manager at the hotel. This is an example of the managers charging inflated
fees for the ones who engage in commercial sex.

46. On 8/26/2018, the UCA texts P.M.:

UCA “Hey girl im back when u wan 2...Get together?”

P.M. “Any time im all sick and im lockdd out my woom im. Havi g Rough week”
UCA “Dam girl im sorry r u ok? Can i take care of this with rocky? What do u
owe?”

P.M. “J owe 200 im about to get kicked out of her if my debt gets Ny higher”

UCA “Ok girl lemme see what i can do”

P.M. “Ok u are very sweet im out making money now idk why things are going so
fucken shity lately i am always ahead”

Based upon this conversation and upon the knowledge of the UCA, it is known that P.M.
was locked out of her room for approximately 3 days. This was due to her not having enough
money from dates to pay the inflated rate that was being charged specifically to her. During this
time P.M. was not allowed to access her room or any of her personal belongings.

47. On 8/28/2018, P.M. texts CRAFT:

“T’m not blowing u off or buying from anyone else I’m not doing good at all I
owe you I owe your dad J owe everyone I’m barely making rent and trying to
make money but I’m not feeling good I get the feeling u think I’m just ignoring u
or taking advantage but no I’m just embarrassed I hate owing ppl money”

Based upon this message to C it appears that P.M. sees CRAFT as a sole source of
narcotics and that she feels the need to report to CRAFT regarding rent and owing people
money. This further shows that CRAFT is one of the individuals who collects rent and also sells
narcotics.

48. On 8/28/2018, P.M. is texting with 505-588-8426 regarding meeting for
commercial sex:

Other “I’m here”
P.M. “224”

19

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 21 of 27

P.M. “Hello baby r u coming up”

P.M. “What happened”

Other “Is a cop outside”

P.M. “No wtf”

Other “Yes”

P.M. “Ok well he ain’t out their for me”

P.M. “TI pay extra here just for that exact reason they can’t mess with me or my
visitors but whatever works for you”

P.M. “I never saw a cop and I still don’t see one r u sure you at the correct room
best choice inn”

P.M. “Central and charleston”

Based upon this conversation the person meeting P.M. for commercial sex was made
nervous by police presence at the hotel, which is very common. Also, P.M. makes a point that
since she pays an additional fee that police do not mess with her or her clients. This coincides
with information previously received that, for an additional fee, management will give false
information to police to protect those in the motel.

49.

On 9/7/2018, CRAFT and P.M. communicate via text message:

CRAFT: “Are you ready”

CRAFT: “U played me”

P.M.: “I’m no I didn’t u know how fucken exhausted I was”
CRAFT: “Well can I come get in u now”

P.M.: “Come on”

Based upon this conversation it appears that CRAFT was wanting to meet P.M. for sex.

50.

On 9/14/2018, the UCA texts P.M.:

UCA: “How are you feeling?”

P.M.: “I’m locked out of room I feel horrible”
UCA “Im talking with rocky to try to fix this”
P.M:. “You talked to Rocky??”

UCA: “Yes im trying to work it out”

P.M:. “Any luck”

INTERSTATE NEXUS

The hotel is owned by Rakshaben PATEL and Pragneshkumar PATEL, who after
managing the hotel himself for approximately 5 months, currently resides in Alabama.
Additionally, Pragneshkumar PATEL is a registered agent of Saishivam LLC, which is currently

20
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 22 of 27

incorporated in Alabama. This information was obtained from the Alabama Secretary of State
and commercial database record checks.

Many of the sex workers in the hotel utilize the Internet to advertise their services.
Several of the SOIs have admitted to using the Internet for sex work while they were staying at
the hotel, in particular SOI 3.

The LLC currently operating the hotel, Omram, utilizes Bank of America for its banking,
which has branches and offices throughout the U.S. This information was obtained through
financial database checks and bank records obtained through subpoena.

The hotel itself operates in interstate commerce by servicing interstate customers, and
depositing money into Bank of America, which also operates in interstate commerce.

V. CONCLUSION

Based upon the information contained herein, your Affiant states that probable cause
exists to believe that instrumentalities, fruits, and/or evidence of violations of Title 18, United
States Code, Sections 1591 and 1956(h) and Title 21 United States Code, Sections 846, 856(a)
and 860(a) is located on the following residential premise: 7640 Central Avenue SE,
Management Office, Room 222, and Room 115, Albuquerque, New Mexico 87108.
Specifically, the Best Choice Inn appears to be engaged in sex trafficking by renting their rooms
at an inflated rate to prostitutes, and levying a $10 charge based on each john they service. This
rate is sanctioned and enforced not only by BHULA, but by at least two people on his payroll,
CRAFT and HORTON. If the women do not make their fees, they are locked out of their rooms
and forced to walk the track until they make enough money to get back into their rooms. There
is also evidence that management is partaking in dispensing these women narcotics, and that
physical violence is being perpetrated on the women.

Based on observation by law enforcement, there is probable cause to believe that the
management office at the Best Choice Inn will contain documentation of financial records for the
place of business. Some of these records are expected to be in the form of ledgers as observed
by the DEA UCA. Others will come from the computer, as observed by Officer Franco when
Bhula provided him a list of occupied rooms. Financial records will give an indication of the
volume of business conducted at the Best Choice Inn, specifically in regards to how much cash
income is generated. Such information is relevant to this investigation, given the fact that
prostitution and narcotics dealing are cash businesses, and the inflated rent is being paid in cash.
Furthermore, there is reason to believe there may be identifying information of the women
victimized in this scheme.

Based on source interviews from SOI 4 and SOI 5 throughout this case, there is probable
cause to believe that room 222 at the Best Choice Inn will contain evidence of sex trafficking.
The evidence in this room is said to be personal belongings of females who were unable to pay

2]
Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 23 of 27

the required room fees. The items are said to be stored in room 222 until they are sold. Some of
this evidence is expected to be bulk sex worker clothing items and large amounts of condoms.
There is also probable cause to believe there may be journals, ledgers, notebooks, and other
documents. Based upon my training and experience human trafficking victims often keep
personal journals with information about traffickers, ledgers to track payments, and notebooks
with information such as phone numbers written in them. There is also probable cause to believe
there are illegal narcotics in these two rooms as many sex workers are regular drug users.

Based on source interviews with SOI 4 and SOI 5 throughout this case, there is probable
cause to believe that room 115 at the Best Choice Inn will contain evidence of sex trafficking.
The evidence in room 115 is said to be personal items there were previously stored in room 222
and are for sale. Some of this evidence is expected to be bulk sex worker clothing items and
large amounts of condoms. There is also probable cause to believe there may be journals,
ledgers, notebooks, and other documents. There is probable cause to believe there are illegal
narcotics in these two rooms as many sex workers are regular drug users. There is also probable
cause to believe there may be evidence of monetary transactions in room 115 as SOI 5 advised
this is the room in which seized items are sold. This evidence may include cash such as US
Currency and documentation of transactions such as receipts.

The totality of the investigation has pointed to the fact that the Best Choice Inn is being
primarily utilized as a facility for narcotics and sex trafficking. In Your Affiant’s training and
experience, narcotics and sex traffickers can be violent and are known to carry
firearms. Additionally, victims of the sex traffickers that operate the hotel have stated that the
sex traffickers do carry firearms (A.S. stated this explicitly in her May 16, 2019 interview with
the New Mexico State Police and the Federal Bureau of Investigation). Also, the DEA have
observed a known firearms trafficker, street name “Trigger” (real name Michael Avila) residing
in the hotel intermittently. Also, Willie HORTON has a prior New Mexico state arrest in 2016
for being a felon in possession of a firearm.

Furthermore, in Your Affiant’s training and experience, the victims of sex traffickers are
frequently restrained by their traffickers physically and may not be able to open a door if law
enforcement is seeking to rescue them. On the May 5, 2019 welfare check visit to the hotel by
APD, numerous doors were not answered that were clearly occupied.

WHEREFORE, I respectfully request that a warrant be issued authorizing Homeland
Security Investigations, with appropriate assistance from other law enforcement officers, to
search for, seize, and examine the items set forth above and in Attachment B.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge. FURTHER AFFIANT SAYETH NOT.

AMNctagm Fag

Special Ageht Morgan Larfger

 

22
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 24 of 27

Department of Homeland Security
Homeland Security Investigations

|
Subscribed and sworn before me this laa day of _~ Tt Kn , 2019
|

hese D
7
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 25 of 27

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is described as 7640 Central Avenue SE, Management
Office, Albuquerque, New Mexico 87108, is the management office located in a hotel which is
called the Best Choice Inn. The hotel is marked with a blue sign along Central Avenue and the
words “Best Choice Inn” on the sign. The hotel is located on the south side of Central Avenue
where Central Avenue meets Charleston Street. The office is located in the northwest end of the
hotel on the first floor and it is the first unit on the ground floor on the northwest end. The door
to the office faces east as the hotel is situated in an “L” formation. The hotel is adobe/tan in
color.

The property to be searched is described as 7640 Central Avenue SE, Albuquerque, New
Mexico 87108, room 222. This room is located on the second story of the Best Choice Inn. This
room can be accessed from a stair set located near the front office. Like other rooms in the hotel
this room is identifiable by having a placard on the door with “222” inscribed on it.

The property to be searched is described as 7640 Central Avenue SE, Albuquerque, New
Mexico 87108, room 115. This room is located on the first story of the Best Choice Inn. Like
other rooms in the hotel this room is identifiable by having a placard on the door with “115”
inscribed on it.

24

 
Case 1:19-mr-00714-LF Document 1 Filed 06/14/19 Page 26 of 27

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED

1. Firearms and Ammunition

Any caliber firearms; ammunition; ammunition components and items connected with or
pertaining to the possession of firearms including firearm storage cases, ammunition magazines,
holsters, spare parts for firearms, firearms cleaning equipment.

2. Records/Documents

Documents related to the possession of firearms or ammunition, including receipts for the
purchase of firearms or ammunition, receipts for the repair of firearms; photographs of firearms
or of persons in possession of firearms, and receipts for the purchase and/or repair of any firearm
storage cases, ammunition magazines, holsters, spare parts for firearms and firearm cleaning

equipment. Or
3. Documents of victims ot Commer crad sex + nG cky nf W”) oO
Documents which have what appears to be personal identifying information of victims and or
any version of victims’ names. such as: personal mail, checkbooks, personal identification,
driver’s licenses, notes, other correspondence, utility bills, rent receipts, payment receipts,
financial documents, keys, photographs (developed or undeveloped), leases, loan bills, and
vehicle registration, which documents can be connected to a victim or potential victim.
4. Seizure but not search of, Computers, Cellular Telephones, Tablets, Electronic and/or
digital, magnetic and/or optical media and/or device(s) including but not limited to computer
hard disc drive(s), computer network hardware, cassette(s), compact disc(s), flash card(s), zip
drive(s), floppy diskette(s), CD-ROM(s), CD-R W(s), DVD-RW(s), DVD(s), compact disc(s),
digital video disc(s), and/or device(s) capable of creating, analyzing, displaying, converting,
storing and/or transmitting electronic and/or digital, magnetic and/or optical impulses and/or
data.
3. Hotel and travel documents
Documents establishing the renting, purchase or use of hotel/motel rooms and/or establishing
travel purchases such as: fuel receipts, hotel receipts, hotel booking information,
6. Narcotics
legal narcotics and/or any other controlled substance(s) and/or suspected illegal narcotics
and/or any other suspected controlled substance(s) including -bitmeslnetedte’any drug or 97%
substance listed in Schedules I through V of the Controlled Substance Act or regulations adopted
thereto.
7. Indicia of Control of the Hotel and Vehicles
Documents establishing the persons who have control, possession, custody or dominion over the
property searched and from which evidence is seized, such as: mail addressed to a named
occupant of the residence, checkbooks, personal identification, notes, utility bills, rent receipts,
payment receipts, financial documents, keys, photographs, leases, loan bills, and vehicle

tr 17

# Any tre “vichina’ 1s memhened it cefers 10 Vin,
GQ vicim oF Gammercial x walhick ing.

 
 

Case 1:19-mr-00714-LF Document1 Filed 06/14/19 Page 27 of 27

registration documents, providing such documents establish a connection between and individual

and the property.
8. Condoms in bulk
9. Any item(s) apparently used to restrain and/or control a person. Any item(s) apparently

used to facilitate the restraint and/or control of a person.

10. Ledgers or other documentation showing suspected drug or human trafficking

transactions.
11. Large sums of U.S. currency.
12. Large quantities of women’s clothing, in particular lingerie and other apparel consistent

with prostitution and sex trafficking photo shoots.

13. Any suspected sex trafficking victims.

14. All credit card or debit card processing machines.

15. All hotel surveillance equipment and all closed circuit television equipment. Equipment
used to capture events and people at the hotel.

26

 
